Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on September 29, 2022, wherein claims 27-40 are currently pending. Claim 1-20 are cancelled claims. Claims 21-26 are withdrawn claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-40 of the current application 17/213,963 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-6, 8-12, and 14 of U.S. Patent No. 11,080,639 (see Table 1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed concepts (claims) of Pat. No. 11,080,639 fully encompass the claimed concepts (claims) of the current application 17/213,963 (see table 1 below).  The claimed concept in the current application 17/213,963 is fully encompassed by Patent No. 11,080,639.  Furthermore the most of the dependent claims of application 17/403,579 are substantially the same as the dependent claims in Pat. No. 11,080,639 (see table 1 below for an exemplary comparison).


Table 1:
Pat. No. 11,080,639
17/213,963 (current application)
Independent claims 1 and 9 

Claims 27-29, 34, and 36 limitations are encompassed in the left column patented claims (1 and 9) – the patented claims (1 and 11) encompasses all the limitations of the current application’s claims 27-29, 34, and 36



The following claims are substantially the same as compared to (and encompass the claimed concept of) the current pending application 17/213,963 (see right column for comparison):



The following claims are substantially the same as (and/or as fully encompassed by) the current Pat. No. 11,080,639 (see left column for comparison):



Claim 2
Claim 30
Claims 3, 4
Claim 31
Claims 4, 13
Claims 4, 13
Claims 5, 11
Claims 32, 38
Claims 6, 12
Claim 39
Claims 8, 14
Claims 33, 40
Claims 9, 10
Claims 28, 34, 35, 36, 37




As seen in Table 1 above, the claimed concepts in the current application 17/213,963 are fully encompassed by Patent No. 11,080,639.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Some of the pertinent art is as follows:
Anderson et al., (US 2020/0250185): Discloses storing and manipulating customer transaction data received from a plurality of sources. The method may use a computer system comprising a storage device for storing the customer transaction data and a processor for processing the customer transaction data. The method may comprise receiving the customer transaction data, the customer transaction data relating to spending characteristics; appending customer demographic information to the customer transaction data, the customer demographic information including customer demographic variables; organizing the customer transaction data within a predetermined organizational structure; aggregating the customer transaction data based on at least one of customer demographic variables and spending characteristics; and creating a customer profile based on the customer transaction data.
Cotton (US 2009/0066133): Relates to a computer-implemented system and method for providing data science as a service (DSaaS) using a real time data prediction contest. Participants in the real time data prediction contest are permitted to execute and submit algorithms, utilize third party data sources, and utilize sub-contests to generate data predictions for the data prediction contest. The participants in the data prediction contest may be humans or software robots. A category of sponsor confidential information related to the data prediction is defined and maintained as confidential by the sponsor, while various methods are implemented to obtain relevant algorithms and data for the data prediction. The sponsor receives data predictions from the participants on a real time or near real time basis, calculates a score for the data predictions, and compensates participants according to their score.
Riggs et al., (US 2015/0324919): Discusses that a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, stratifying or segmenting them according to attributes that correlate to a specific asset risk, and assigning relative portfolio weights to the components based on their stratified or segmented positions. The attributes are selected from a universe of possible values. Further positive and negative biases can be applied at any arbitrary point or position, including to individual assets, groups of arbitrarily selected assets, or arbitrary positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683